Exhibit 10.1

WAIVER AND AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS WAIVER AND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Waiver and Amendment”), dated as of December 31, 2012, is made by and
among NCI, INC., a Delaware corporation (the “Company”), NCI INFORMATION
SYSTEMS, INCORPORATED, a Virginia corporation (“NCI Virginia”), KARTA
TECHNOLOGIES, INC., a Texas corporation (“Karta”), and ADVANCEMED CORPORATION, a
Virginia corporation (“AdvanceMed,” and together with the Company, NCI Virginia,
Karta and each other Subsidiary that becomes a party to the Loan Agreement (as
such term is defined below) from time to time in accordance with the provisions
set forth therein, collectively, the “Borrowers,” and individually, a
“Borrower”), the Lenders (as defined below) party hereto, and SUNTRUST BANK, in
its capacity as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), as Issuing Bank and as Swingline Lender.

RECITALS

WHEREAS, the Borrowers and Operational Technologies Services, Inc., a Delaware
corporation (“OTS”), the several banks and other financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to the Amended and Restated Loan and Security Agreement, dated as of
December 13, 2010, as amended by the Waiver, dated as of November 7, 2012, by
and among the Borrowers, OTS, the Lenders party thereto and the Administrative
Agent (as further amended, modified or supplemented from time to time, the “Loan
Agreement”);

WHEREAS, (i) OTS dissolved as a legal, corporate entity pursuant to the
Certificate of Dissolution filed with the State of Delaware on July 18, 2012,
which is in violation of Section 5.1 of the Loan Agreement and an Event of
Default under Section 9.1(c) of the Loan Agreement and (ii) the Borrowers failed
to notify the Administrative Agent and the Lenders of such Event of Default,
which is a violation of Section 5.8(e) of the Loan Agreement and a separate
Event of Default under Section 9.1(d) of the Loan Agreement (such violations,
and any other violation of the terms of the Loan Agreement arising solely from
the dissolution of OTS, collectively the “Specified Defaults”);

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders waive their right to declare any Default or Event of Default with
respect to the Specified Defaults;

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Loan Agreement; and

WHEREAS, the Lenders and the Administrative Agent have agreed to do so, subject
to the terms and conditions of this Waiver and Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein. Capitalized terms defined in the Loan Agreement shall have the
same defined meanings when such terms are used herein.

2. Waiver. Each of the Lenders and the Administrative Agent waives its right to
declare a Default or an Event of Default with respect to the Specified Defaults.
The foregoing shall not relieve the Borrowers of their joint and several
obligations to comply with the provisions of Sections 5.1, 5.8(e), 9.1(c),
9,1(d) and all other sections of the Loan Agreement other than with respect to
the Specified Defaults.

3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) The following definitions are hereby added to Section 1 of the Loan
Agreement in their proper alphabetical order, to read in their entireties as
follows:

“First Amendment Effective Date” shall mean the date on which the conditions
precedent to the Waiver and Amendment to Amended and Restated Loan and Security
Agreement, dated as of December 31, 2012, are satisfied as determined by the
Administrative Agent.

“Funded Debt Ratio” means, at any time, the ratio of (a) consolidated Funded
Debt of the Company and its Subsidiaries then outstanding, to (b) the sum of
(1) consolidated EBITDA of the Company and its Subsidiaries for the period of
four fiscal quarters most recently ended, or, if such determination is being
made at the end of a fiscal quarter of the Company, for the period of four
fiscal quarters then ended, plus, (2) Permitted Acquisition EBITDA, plus
(3) charges for non-cash stock compensation expense for such period, except to
the extent that such charges are reserves for future cash charges.

“Tangible Net Worth” shall mean, as of any date, (i) the total assets of the
Company and its Subsidiaries that would be reflected on the Company’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the sum of (w) the
total liabilities of the Company and its Subsidiaries that would be reflected on
the Company’s consolidated balance sheet as of such date prepared in accordance
with GAAP, (x) the amount of any write-up in the book value of any assets
resulting from a revaluation thereof or any write-up in excess of the cost of
such assets acquired reflected on the consolidated balance sheet of the

 

2



--------------------------------------------------------------------------------

Borrower as of such date prepared in accordance with GAAP, (y) the amount of any
deferred tax assets of the Company and its Subsidiaries on a consolidated
balance sheet of the Borrower as of such date prepared in accordance with GAAP
and (z) the net book amount of all assets of the Company and its Subsidiaries
that would be classified as intangible assets on a consolidated balance sheet of
the Borrower as of such date prepared in accordance with GAAP.

(b) The definition of “Aggregate Revolving Commitment” contained in Section 1 of
the Loan Agreement is amended to add the following:

As of and following the First Amendment Effective Date, the Aggregate Revolving
Commitment Amount equals $80,000,000.

(c) The definition of “Applicable Margin” contained in Section 1 of the Loan
Agreement is amended to read in its entirety as follows:

“Applicable Margin” shall mean the applicable percentage corresponding to the
Funded Debt Ratio set forth below, as calculated by the Administrative Agent.
The Applicable Margin on the First Amendment Effective Date for (a) Revolving
Loans that are LIBOR Loans or Index Rate Loans, and Swingline Loans that are
Index Rate Loans shall be 2.50%, and (b) Revolving Loans and Swingline Loans
that are Base Rate Loans shall be 2.50%. The Applicable Margin will be adjusted
on a quarterly basis in accordance with the table set forth below:

 

Funded Debt Ratio

   Applicable
Margin for
Revolving
LIBOR
Loans and
Index Rate
Loans and
for Swingline
Index Rate
Loans     Applicable
Margin for
Revolving and
Swingline
Base Rate
Loans  

Less than 1.00 to 1.

     2.25 %      2.25 % 

Equal to or greater than 1.00 to 1, and less than to 1.75 to 1.

     2.50 %      2.50 % 

Equal to or greater than 1.75 to 1, and less than to 2.50 to 1.

     2.75 %      2.75 % 

Equal to or greater than 2.50 to 1.

     3.25 %      3.25 % 

The Applicable Margin will be adjusted to the percentage corresponding to the
applicable Funded Debt Ratio in effect as of the last day of each fiscal quarter
of the Company. The adjustment will become effective as of the first day of the
calendar month next succeeding delivery to the Administrative Agent of the
Company’s

 

3



--------------------------------------------------------------------------------

consolidated financial statements for the last month of each fiscal quarter
pursuant to Section 5.8, commencing with the fiscal quarter of the Company
ending June 30, 2013. No decrease in the Applicable Margin shall become
effective if, at such time, any Event of Default has occurred and is continuing
until such time as such Event of Default is cured or waived in accordance with
the terms of this Agreement and no other Events of Default have occurred and are
continuing. If the Company’s financial statements are not delivered to the
Administrative Agent within the specified time periods, the Applicable Margin
may be increased, at the option of the Administrative Agent, or upon written
notice from the Required Lenders to the Administrative Agent and the Company, to
the highest applicable percentage above, to be effective from the date on which
the statements were due through the date on which such financial statements are
delivered to the Administrative Agent, whereupon the Applicable Margin shall
again be adjusted to the applicable percentage corresponding to the Funded Debt
Ratio in effect as of the last day of such fiscal quarter of the Company;
provided, further, that in the event that any financial statements delivered
pursuant to Section 5.8 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrowers shall (i) immediately deliver to the Administrative Agent corrected
financial statements for such Applicable Period, (ii) immediately determine the
Applicable Margin for such Applicable Period based upon the corrected statements
and (iii) promptly pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.23. The provisions of this definition are in
addition to rights of the Administrative Agent and Lenders with respect to
Section 2.11 and Section 9.

(d) The form of Exhibit A referenced in the definition of “Covenant Compliance
Certificate” contained in Section 1 of the Loan Agreement and attached to the
Loan Agreement is amended to read as set forth in Annex 1 attached hereto and
made a part hereof and part of the Loan Agreement as Exhibit A.

 

4



--------------------------------------------------------------------------------

(e) Clause (d) of the definition of “EBITDA” is deleted and hereby amended to
read in its entirety as follows:

(d) to the extent deducted to determine such consolidated Net Income,
extraordinary or unusual losses or other losses not incurred in the ordinary
course of business including non-cash goodwill or deferred tax asset impairment
charges, unrealized losses on Hedging Agreements and expenses from discontinued
operations.

(f) Clauses (b) and (c) of the definition of “Fixed Charges” contained in
Section 1 of the Loan Agreement are hereby amended as follows:

(i) Clause (b) is amended to add the following parenthetical immediately
succeeding the words “long-term Debt” and preceding the comma within such
clause:

(excluding the Revolving Loans)

(ii) Clause (c) shall be amended to read in its entirety as follows:

and (c) Restricted Payments made during such period.

(g) The definition of “Minimum Net Worth Compliance Level” contained in
Section 1 of the Loan Agreement shall be amended to be the definition of
“Minimum Tangible Net Worth Compliance Level,” and shall read in its entirety as
follows:

“Minimum Tangible Net Worth Compliance Level” means (i) $9,000,000 as of the
fiscal quarter of the Company ended on December 31, 2012, plus (ii) 100% of the
amount by which the Company’s “total stockholders’ equity” is increased as a
result of any Equity Issuance of the Company after December 31, 2012.

(h) The definition of “Net Worth” contained in Section 1 of the Loan Agreement
is deleted, and the references thereto in the Loan Agreement are deemed to be
references to Tangible Net Worth.

(i) Clause (g) of the definition of “Permitted Acquisitions” contained in
Section 1 of the Loan Agreement is amended so that the phrase “$75,000,000 in
any fiscal year of the Company” shall read “$50,000,000 during the term of the
Loans.”

(j) Clause (i) of the definition of “Permitted Acquisitions” contained in
Section 1 of the Loan Agreement is amended so that the reference to “Senior
Funded Debt Ratio” shall be a reference to “Funded Debt Ratio,” and the
reference to “3.00 to 1” shall be a reference to “2.50 to 1.”

(k) Schedule II referenced in the definition of “Revolving Commitment” contained
in Section 1 of the Loan Agreement and attached to the Loan Agreement is amended
to read as set forth in Annex 2 attached hereto and made a part hereof.

 

5



--------------------------------------------------------------------------------

(l) The definition of “Senior Funded Debt Ratio” contained in Section 1 of the
Loan Agreement is deleted, and the references thereto in the Loan Agreement are
deemed to be references to the Funded Debt Ratio.

(m) The definition of “Subordinated Debt” contained in Section 1 of the Loan
Agreement is amended to read in its entirety as follows:

“Subordinated Debt” shall mean any Debt of the Company or any Subsidiary that is
expressly subordinated to the Obligations on terms satisfactory to, and with the
consent of, the Administrative Agent and the Required Lenders.

(n) The definition of “Unused Fee” contained in Section 1 of the Loan Agreement
is amended to read in its entirety as follows:

“Unused Fee” shall mean the applicable quarterly fee corresponding to the Funded
Debt Ratio set forth below, as calculated by the Administrative Agent, as
applied in accordance with Section 2.12(b). The applicable Unused Fee on the
First Amendment Effective Date shall be 0.30%. The Unused Fee will be adjusted
on a quarterly basis in accordance with the table set forth below:

 

Funded Debt Ratio

   Unused
Fee  

Less than 1.00 to 1.

     0.30 % 

Equal to or greater than 1.00 to 1, and less than to 1.75 to 1.

     0.30 % 

Equal to or greater than 1.75 to 1, and less than to 2.50 to 1.

     0.40 % 

Equal to or greater than 2.50 to 1.

     0.40 % 

The Unused Fee will be adjusted to the percentage corresponding to the
applicable Funded Debt Ratio in effect as of the last day of each fiscal quarter
of the Company. The adjustment will become effective as of the first day of the
calendar month next succeeding delivery to the Administrative Agent of the
Company’s consolidated financial statements for the last month of each fiscal
quarter pursuant to Section 5.8, commencing with the fiscal quarter of the
Company ending June 30, 2013. No decrease in the Unused Fee shall become
effective if, at such time, any Event of Default has occurred and is continuing
until such time as such Event of Default is cured or waived in accordance with
the terms of this Agreement and no other Events of Default have occurred and are
continuing. If the Company’s financial statements are not delivered to the
Administrative Agent within the specified time periods, the Unused Fee may be
increased, at the option of the

 

6



--------------------------------------------------------------------------------

Administrative Agent, or upon written notice from the Required Lenders to the
Administrative Agent and the Company, to the highest applicable percentage
above, to be effective from the date on which the statements were due through
the date on which such financial statements are delivered to the Administrative
Agent, whereupon the Unused Fee shall again be adjusted to the applicable
percentage corresponding to the Funded Debt Ratio in effect as of the last day
of such fiscal quarter of the Company; provided, further, that in the event that
any financial statements delivered pursuant to Section 5.8 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Unused Fee for any period (an
“Applicable Fee Period”) than the Unused Fee applied for such Applicable Fee
Period, and only in such case, then the Borrowers shall (i) immediately deliver
to the Administrative Agent corrected financial statements for such Applicable
Fee Period, (ii) immediately determine the Unused Fee for such Applicable Fee
Period based upon the corrected statements and (iii) promptly pay to the
Administrative Agent the accrued additional fees owing as a result of such
increased Unused Fee for such Applicable Fee Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.23.
The provisions of this definition are in addition to rights of the
Administrative Agent and Lenders with respect to Section 2.11 and Section 9. For
purposes of computing the Unused Fee, the Revolving Loans shall be deemed used
to the extent of the then outstanding Revolving Loans plus the sum of (i) the
aggregate undrawn amount of all outstanding Letters of Credit as of such time,
plus (ii) the aggregate amount of all unreimbursed LC Disbursements, but not
outstanding Swingline Loans.

(o) The reference to “$175,000,000” in Section 2.7(b)(1) is amended to be a
reference to “$125,000,000.”

(p) Section 6.6 of the Loan Agreement is amended to read in its entirety as
follows:

6.6 Restricted Payments. No Borrower or Subsidiary will, directly or indirectly,
declare, order, make or set apart any sum for or pay any Restricted Payment,
except (a) to make dividends payable solely in the form of common stock or
equivalent equity interests of such Person, (b) to make dividends or other
distributions payable to any Borrower (directly or indirectly through
Subsidiaries), (c) if (i) no Default or Event of Default has occurred and is
continuing, nor would occur after giving effect thereto, and (ii) there will be
Borrowing Availability, after giving effect thereto, of not less than
$10,000,000, the Company may pay

 

7



--------------------------------------------------------------------------------

dividends or other distributions payable in cash to the holders of the Capital
Stock of the Company in an amount not to exceed $3,000,000 in the aggregate
during any calendar year and during any period of twelve consecutive calendar
months, (d) if no Default or Event of Default has occurred and is continuing,
nor would occur after giving effect thereto, the Company may make redemptions or
repurchases of Capital Stock of the Company and options therefor held by
employees who are terminating their employment with the Company and its
Subsidiaries and (e) if (i) no Default or Event of Default has occurred and is
continuing, nor would occur after giving effect thereto, and (ii) the pro forma
Funded Debt Ratio will not exceed 2.25 to 1 (after giving effect thereto, and
assuming that any such redemptions or repurchases had been made as of the end of
the immediately preceding fiscal quarter of the Company), the Company may make
other redemptions or repurchases of shares of the Capital Stock of the Company,
in an aggregate amount not to exceed $17,500,000.

(q) Section 7.1 of the Loan Agreement is amended to read in its entirety as
follows:

7.1 Tangible Net Worth. The Company shall maintain as of the last day of each of
its fiscal quarters Tangible Net Worth of not less than the Minimum Tangible Net
Worth Compliance Level.

(r) Section 7.2 of the Loan Agreement is amended to read in its entirety as
follows:

7.2 Funded Debt Ratio. The Company shall maintain as of the last day of each of
its fiscal quarters a Funded Debt Ratio of not greater than 3.00 to 1.

(s) Except as specifically modified by this Waiver and Amendment, the terms and
provisions of the Loan Agreement are ratified and confirmed by the parties
hereto and remain in full force and effect.

(t) Each of the Borrowers, the Administrative Agent and each Lender agrees that,
after the Amendment Effective Date (as hereinafter defined), each reference in
the Loan Documents to the Loan Agreement shall be deemed to be a reference to
the Loan Agreement as amended hereby.

4. No Implied Waivers. Each of the Borrowers acknowledges and agrees that this
Waiver and Amendment shall not constitute a waiver, express or implied, of any
Default, Event of Default, covenant, term or provision of the Loan Agreement or
any other Loan Document, other than the limited express waiver contained herein
with respect to the Specified Defaults, nor shall it create any obligation,
express or implied, on the part of the Administrative Agent or any Lender to
waive, or to consent to any amendment of, any existing or future Default, Event
of Default or violation of any covenant, term or provision of any Loan Document.
The Administrative Agent and the Lenders shall be entitled to require strict
compliance by the

 

8



--------------------------------------------------------------------------------

Borrowers with the Loan Documents, and nothing herein shall be deemed to
establish a course of action or a course of dealing with respect to requests by
the Company or any Borrower for waivers or amendments of any Default, Event of
Default, covenant, term or provision of any Loan Document.

5. Effectiveness of Waiver and Amendment. This Waiver and Amendment and the
amendments contained herein shall become effective on the date (the “Amendment
Effective Date”) when each of the conditions set forth below shall have been
fulfilled to the satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Waiver and
Amendment, counterparts of amended and restated Revolving Notes, or allonges
thereto, evidencing the Revolving Commitment of each Lender after giving effect
to this Waiver and Amendment and all other Loan Documents or other documents,
instruments and certificates required hereby or thereby (collectively, the
“Modification Documents”), each duly executed and delivered on behalf of the
Borrower and the other Loan Parties parties thereto, as applicable.

(b) No event shall have occurred and be continuing that constitutes an Event of
Default, or that would constitute an Event of Default but for the requirement
that notice be given or that a period of time elapse, or both.

(c) All representations and warranties of the Borrowers contained in the Loan
Agreement shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) at the Amendment Effective Date as if made on
and as of such Amendment Effective Date (except that any representation or
warranty relating to any financial statements shall be deemed to be applicable
to the financial statements most recently delivered to the Administrative Agent
in accordance with the provisions of the Loan Documents).

(d) The Borrowers shall have delivered to the Administrative Agent (1) certified
copies of evidence of all corporate and company actions taken by the Borrowers
to authorize the execution and delivery of the Modification Documents,
(2) certified copies of any amendments to the articles or certificate of
incorporation, organization or formation, bylaws, partnership certificate and
operating agreement of the Borrowers since the date of the Loan Agreement, (3) a
certificate of incumbency for the officers or other authorized agents or
partners of the Borrowers executing the Modification Documents and (4) such
additional supporting documents as the Administrative Agent or counsel for the
Administrative Agent reasonably may request.

(e) The Administrative Agent shall have received a favorable opinion of counsel
to the Borrowers with respect to the Modification Documents and the transactions
contemplated hereby and thereby, addressed to the Administrative Agent and the
Lenders.

(f) The Borrowers shall have paid the fees and expenses required to be paid by
Section 9 of this Waiver and Amendment.

(g) All documents delivered pursuant to the Modification Documents must be of
form and substance satisfactory to the Administrative Agent and its counsel, and
all legal matters incident to this Waiver and Amendment must be satisfactory to
the Administrative Agent’s counsel.

 

9



--------------------------------------------------------------------------------

6. Waiver and Amendment Only; No Novation; Modification of Loan Documents. Each
of the Borrowers acknowledges and agrees that this Waiver and Amendment and the
other Modification Documents only amend the terms of the Loan Agreement and the
other Loan Documents and do not constitute a novation, and each of the Borrowers
ratifies and confirms the terms and provisions of, and its obligations under,
the Loan Agreement and the other Loan Documents in all respects. Each of the
Borrowers acknowledges and agrees that each reference in the Loan Documents to
any particular Loan Document shall be deemed to be a reference to such Loan
Document as amended by this Waiver and Amendment and the other Modification
Documents. To the extent of a conflict between the terms of any Loan Document
and the terms of this Waiver and Amendment, the terms of this Waiver and
Amendment shall control.

7. Successors and Assigns. This Waiver and Amendment shall be binding upon the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to their successors and assigns.

8. No Further Amendments. Nothing in this Waiver and Amendment, the other
Modification Documents or any prior amendment to the Loan Documents shall
require the Administrative Agent or any Lender to grant any further amendments
to the terms of the Loan Documents. Each of the Borrowers acknowledges and
agrees that there are no defenses, counterclaims or setoffs against any of their
respective obligations under the Loan Documents.

9. Representations and Warranties. Each Borrower represents and warrants that
each of this Waiver and Amendment and each of the other Modification Documents
has been duly authorized, executed and delivered by it in accordance with
resolutions adopted by its board of directors or comparable managing body. All
other representations and warranties made by the Borrowers in the Loan Documents
are incorporated by reference in this Waiver and Amendment and are deemed to
have been repeated as of the date of this Waiver and Amendment with the same
force and effect as if set forth in this Waiver and Amendment, except that any
representation or warranty relating to any financial statements shall be deemed
to be applicable to the financial statements most recently delivered to the
Administrative Agent in accordance with the provisions of the Loan Documents.
The Borrowers represent and warrant to the Administrative Agent, the Lenders,
the Issuing Bank and the Swingline Lender that, after giving effect to the terms
of this Waiver and Amendment and the other Modification Documents, no Default
nor Event of Default has occurred and been continuing.

10. Fees and Expenses. In consideration of the waiver of the Specified Defaults
and the amendments to the Loan Agreement and the other Loan Documents set forth
herein and in the other Modification Documents, the Borrowers jointly and
severally agree to pay to the Administrative Agent, for the benefit of the
Lenders party hereto, on the Amendment Effective Date, a nonrefundable waiver
and amendment fee of $[120,000]. The Borrowers hereby confirm their joint and
several obligations under Section 11.3(a) of the Loan Agreement to pay all
reasonable, out-of-pocket fees and expenses of the Administrative Agent and the
Arranger in connection with this Waiver and Amendment and the other Modification
Documents, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arranger.

 

10



--------------------------------------------------------------------------------

11. Confirmation of Lien. Each Borrower hereby acknowledges and agrees that the
Collateral is and shall remain in all respects subject to the lien, charge and
encumbrance of the Loan Agreement and the other Loan Documents and nothing
herein contained, and nothing done pursuant hereto, shall adversely affect or be
construed to adversely affect the lien, charge or encumbrance of, or conveyance
effected by the Loans or the Loan Documents or the priority thereof over other
liens, charges, encumbrances or conveyances.

12. Severability. Any provision of this Waiver and Amendment held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13. Governing Law. This Waiver and Amendment shall be construed in accordance
with and be governed by the laws (without giving effect to the conflict of law
principles thereof) of the Commonwealth of Virginia.

14. Counterparts. This Waiver and Amendment may be executed by one or more of
the parties to this Waiver and Amendment on any number of separate counterparts
(including by telecopy or by email, in pdf format), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. It
shall not be necessary that the signature of, or on behalf of, each party, or
that the signatures of the persons required to bind any party, appear on more
than one counterpart.

[SIGNATURES ON FOLLOWING PAGES]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be signed by their respective duly authorized representatives all as of the day
and year first above written.

 

BORROWERS: NCI, INC., a Delaware corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

Chairman & Chief Executive

NCI INFORMATION SYSTEMS, INCORPORATED, a Virginia corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

Chairman & Chief Executive

KARTA TECHNOLOGIES, INC., a Texas corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

Chairman & Chief Executive

ADVANCEMED CORPORATION, a Virginia corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

Chairman & Chief Executive

[SIGNATURES CONTINUE ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, a Georgia banking corporation, as
Administrative Agent, Issuing Bank and Swingline Lender By:  

/s/ Peter J. Mandanis

Name:   Peter J. Mandanis   Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

13



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK, a Georgia banking corporation, as a Lender By:  

/s/ Peter J. Mandanis

  Peter J. Mandanis   Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

LENDER: CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, as a
Lender By:  

/s/ Tracy Van Riper

  Tracy Van Riper   Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation,
as a Lender By:  

/s/ Daniel T. Laurenzi

  Daniel T. Laurenzi   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, N.A., a national banking association By:  

/s/ Joseph C. Costa

  Joseph C. Costa   Senior Vice President